UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-2700 El Paso Natural Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-0608280 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer£Accelerated filer£Non-accelerated filerR Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $1 per share. Shares outstanding on May6, 2011: 1,000 ELPASO NATURAL GAS COMPANY MEETS THE CONDITIONS OF GENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILING THIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. EL PASO NATURAL GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4. Controls and Procedures 12 PART II— Other Information Item1. Legal Proceedings 13 Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. (Removed and Reserved) 13 Item5. Other Information 13 Item6. Exhibits 14 Signatures 15 *
